IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               August 19, 2008
                               No. 07-20814
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

JOHN ADI

                                         Plaintiff-Appellant

v.

UNITED STATES MARSHALS SERVICE, Houston Division; WILLIE
GREASON, JR, Chief Deputy, United States Marshals Service, Houston
Division; JOHN DOE, #1, Unknown Employee of the United States Marshals
Service, Houston Division; JOHN DOE, #2, Unknown Employee of the United
States Marshals Service, Houston Division; JANE DOE, #1, Unknown Employee
of the Federal Bureau of Prisons, Southern District Office within Dallas, or
Cedar Springs Office; ROBERT LACY, JR, Warden, CCA/Liberty County Jail,
Liberty, TX; JANE DOE, #2, Unknown Employee of the Corrections Corporation
of America Stationed at the CCA/Liberty County Jail, Liberty, TX; JOHN DOE,
#3, Unknown Employee of the Corrections Corporation of America Stationed at
Liberty, Texas
                                          Defendants-Appellees


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:07-CV-3032


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20814

      John Adi, federal prisoner # 24680-079, appeals the dismissal as frivolous
of his Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971) action. He alleged that he was unlawfully incarcerated against
his will and without a valid judicial commitment order and that the defendants
caused him to be illegally arrested and confined. He further asserted state law
claims of false arrest and imprisonment. The district court found that Adi’s
claims necessarily implicated the validity of his confinement and were barred by
Heck v. Humphrey, 512 U.S. 477 (1994) and dismissed the complaint as frivolous.
This court reviews a dismissal of a prisoner complaint as frivolous for abuse of
discretion. Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999). A complaint is
frivolous if it lacks “an arguable basis in law or fact.” Id.
      Adi maintains that because the gravamen of his complaint is that the
defendants arrested him without authority and while still on a valid bond and
thereafter illegally confined him, the allegations of his complaint do not
necessarily implicate the validity of his underlying conviction and sentence and
are thus not barred by Heck.
      Adi is correct that a claim of “unlawful arrest, standing alone, does not
necessarily implicate the validity of a criminal prosecution following the arrest.”
Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir. 1994). However, a judgment in
favor of Adi would necessarily implicate the duration of his confinement. See
Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir. 1995). Because Adi’s claims
clearly implicate the fact and duration of his confinement and because he has not
alleged that his conviction or sentence has been reversed or expunged, his claims
are barred by Heck. Since all of Adi’s federal claims were properly dismissed,
the district court did not abuse its discretion in dismissing Adi’s supplemental
state law claims. See Noble v. White, 996 F.2d 797, 799 (5th Cir. 1993).
      Adi has not shown that the district court erred in dismissing his complaint
as frivolous, and the judgment of the district court is affirmed. We note that the
district court’s dismissal of Adi’s complaint as frivolous counts as a strike under

                                         2
                                 No. 07-20814

28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir.
1996). Adi has already accumulated two prior strikes. See Adi v. Management
& Training Corp., No. 07-11139, 2008 WL 2468474 (5th Cir. June 19, 2008)
(unpublished). Further, we are imposing another strike in Adi v. Knot, No. 07-
20875, decided today. Because Adi has at least three strikes under § 1915(g), he
is barred from proceeding in forma pauperis in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he “is under imminent
danger of serious physical injury.” § 1915(g).
      AFFIRMED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                       3